UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4977


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JERRY WARD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00406-JAB-1)


Submitted:    April 21, 2011                 Decided:   May 11, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Ward pled guilty, pursuant to a plea agreement,

to one count of possession of firearms in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(2006) (“Count Two”); and one count of possession of firearms by

a   felon,   in     violation     of    18   U.S.C.   §§   922(g)(1),         924(a)(2)

(2006) (“Count Three”).            He was sentenced to serve thirty months

on Count Three and the mandatory minimum of sixty months on

Count Two, to be served consecutively, for an aggregate term of

imprisonment totaling ninety months.                     Ward’s counsel filed a

brief    pursuant      to    Anders v.       California,      386    U.S.     738,       744

(1967), stating that there are no meritorious issues for appeal,

but     questioning      whether       the    district     court     erred      in       its

application       of    U.S.     Sentencing       Guidelines        Manual     (“USSG”)

§ 2K2.1(b)(1)(A) (2009).            Ward was advised of his right to file

a pro se supplemental brief but did not do so.                  We affirm.

             Ward      questions       whether    imposition        of   a    two-point

enhancement       in   Count    Three    for     possessing    between        three      and

seven handguns, pursuant to USSG § 2K2.1(b)(1)(A), and the use

of two of those weapons to form the factual predicate for Count

Two,     constitutes         impermissible       double    counting.            Section

2K2.1(b)(1)(A) provides a two-level enhancement if a defendant

possesses    three      to     seven    firearms.        Application         Note    4   to

§ 2K2.4 directs that, “[i]f a sentence under this guideline is

                                             2
imposed     in    conjunction     with      a    sentence     for       an   underlying

offense, do not apply any specific offense characteristic for

possession, brandishing, use, or discharge of an explosive or

firearm     when    determining      the        sentence    for        the   underlying

offense.”        This prohibition includes “any such enhancement that

would     apply    based    on    conduct       for   which       the    defendant    is

accountable under § 1B1.3 (Relevant Conduct).”                      § 2K2.4 cmt.n.4.

“Double counting occurs when a provision of the Guidelines is

applied to increase punishment on the basis of a consideration

that had been accounted for by application of another Guideline

provision or by application of a statute.”                         United States v.

Reevey, 364 F.3d 151, 158 (4th Cir. 2004).                    The court presumes

double counting is proper where the Guidelines do not expressly

prohibit it.        United States v. Hampton, 628 F.3d 654, 664 (4th

Cir. 2010).

            We     hold    that   the    number       of   weapons       involved    was

irrelevant to Ward’s sentence imposed on Count Two, and was thus

unaccounted for by any other Guidelines provision.                            Thus, the

district court did not engage in impermissible double counting

when it applied a two-level increase under § 2K2.1(b)(1)(A) in

calculating the sentence imposed on Count Three.                             See United

States v. Terrell, 608 F.3d 679, 683 (10th Cir. 2010) (affirming

the   district     court’s    application        of   a    USSG    §    2K2.1(b)(1)(A)

enhancement in determining the guideline range for the 21 U.S.C.

                                           3
§ 841(a)(1) (2006) conviction because “the number of weapons

involved . . . is a separate type of offense conduct than that

punished by § 924(c) itself.”).                    Therefore, we reject Ward’s

claim as meritless.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Ward’s conviction and ninety-month sentence.

This court requires that counsel inform Ward, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Ward requests that a petition be filed, but

counsel   believes      that     such    a       petition    would    be   frivolous,

counsel   may    move    in    this     court     for   leave   to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Ward.           We dispense with oral argument because the

facts   and    legal    conclusions       are     adequately    presented     in    the

materials     before    the    court     and      argument    would    not   aid    the

decisional process.

                                                                             AFFIRMED




                                             4